Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicants’ amendment of 23 December 2020. The new abstract is acceptable and overcomes the objection to the originally filed abstract. The amendments to the specification have overcome the objections to the disclosure with respect to the status of the parent application. Applicants’ comments with respect to the elements listed in the brackets of the formulas with parentheses have overcome the 35 USC 112 rejection and the objection to the disclosure with respect to the teachings in paragraph [0145]. 
Information Disclosure Statement
The Taiwanese patent documents, the Taiwanese search report, the Chinese patent documents and WO 2017/073815 cited in the information disclosure statement have been considered with respect to the provided English translations.  
Specification
The disclosure is objected to because of the following informalities: 
The amendment to paragraph [0145] states “The square brackets in”. This newly added incomplete sentence is objected to. Appropriate correction is required.
Once applicants corrects this issue, the objection will be withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 41 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This newly added claim teaches the phosphor is quantum dot materials comprising perovskite. This is nowhere taught in the originally filed disclosure. The originally filed disclosure teaches in paragraph [0147] phosphor can be perovskite quantum dots which is different from what is claimed since the term “perovskite” reads on any compound having a perovskite formula and/or crystal structure. The new claim reads on mixtures of perovskites and quantum dots and not on perovksite quantum dots or embodiments where the phosphor is quantum dot materials comprising perovskite quantum dots.
Allowable Subject Matter
Claims 22-40 are allowable over the cited art of record. 
As discussed in the previous action, the subject matter of these claims are not taught or suggested by the cited art of record. While WO 2017/073816 teaches an LED comprising a red phosphor, which can be (Sr,Ca)AlSiN3:Eu  and a U+6 doped phosphate green phosphor; the +6 doped phosphate green phosphor formulas claimed in this application. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
1/19/21